Citation Nr: 0917742	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-32 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1961 to August 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in March 2009, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2008).  A transcript of the hearing is associated 
with the claims file.


REMAND

The record reveals that the Veteran has been afforded a 
number of VA audiological examinations to determine the 
severity of his hearing loss.  Although the examiners 
provided the audiometric findings, they did not comment on 
the functional effects of the hearing disability.  The United 
States Court of Appeals for Veterans Claims held that, "in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In 
light of this decision, the Board finds that another VA 
examination to determine the severity of the Veteran's 
hearing loss and any resulting functional impairment is in 
order.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
bilateral hearing loss during the period 
of this claim.   

2.  Then, the Veteran should be afforded 
a VA audiology examination to determine 
the current degree of severity of his 
service-connected bilateral hearing loss.  
The results should conform to VA 
regulations governing evaluation of 
hearing loss.  The claims folder must be 
made available to and reviewed by the 
examiner.

The examiner is specifically requested to 
fully describe the functional effects of 
the Veteran's hearing loss disability.  

The rationale for any opinions expressed 
must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not  granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




